PER CURIAM.
This is an appeal by the plaintiff from an adverse final judgment entered pursuant to a jury verdict in a case where the minor plaintiff was injured by an automobile. The record reveals that the plaintiff requested a charge on comparative negligence and the charge was refused. A *653charge on contributory negligence was given. The failure to give the comparative negligence charge and the giving of the contributory negligence charge is assigned as erro'r.
Under the circumstances reflected by the record, this case must be reversed for a new trial. See Hoffman v. Jones, Fla. 1973, 280 So.2d 431. Thornton v. Elliott, Fla. 1973, 288 So.2d 254; Butler v. Woolco Department Store, Fla.App.1973, 284 So.2d 434; Rittenbery v. Eddins, Fla.App.1973, 272 So.2d 840.
Reversed and remanded for a new trial.